Citation Nr: 1503641	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina





THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.





ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the case was remanded for additional development.

In January 2014, the Board also denied a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  Because a final Board decision was rendered with regard to that issue, it is no longer a part of the current appeal and is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disability (PTSD, rated 50 percent).  As PTSD is his only service-connected disability, he does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a).

The evidence of record reflects that the Veteran is a high school graduate and that he has not worked since retiring from full-time work with the United States Postal Service (after a 29-year career there) in April 2009.  On December 2010 VA PTSD examination, the VA examiner opined "because of the nature and extent of the Veteran's psychiatric symptoms that any employment would be problematic."

Pursuant to the Board's January 2014 remand, the AOJ referred the Veteran's TDIU claim in March 2014 to the VA Director of Compensation Service (Director) for extraschedular consideration under 38 C.F.R. § 4.16(b).  [The Board is precluded from assigning an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.]  In April 2014, the Director provided the following opinion: "The evidence does not show frequent hospitalizations, no emergency room visits, or surgical procedures performed due to his bilateral hearing loss.  Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  According to the majority of the medical opinions provided, this condition does not preclude all types of employment; therefore, entitlement to IU due to PTSD on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b) is denied."

The Board finds that this April 2014 opinion is inadequate, because the Director cited the wrong disability (i.e., bilateral hearing loss instead of PTSD) in the first sentence of the opinion, and because the Director failed to consider the December 2010 VA examiner's opinion which indicated that "any employment would be problematic" because of the Veteran's PTSD symptoms.  Therefore, a new opinion from the Director must be obtained.

Furthermore, the Board notes that in April 2014, the Veteran submitted a statement noting that he continued to receive private psychiatric treatment from Dr. Hoeper of the Goldsboro Psychiatric Clinic, along with an April 2014 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) authorizing VA to secure all records from that private provider.  As the most recent reports of record from that private provider are dated in July 2010, VA must secure all updated treatment records from that private provider prior to obtaining a new opinion from the Director regarding extraschedular consideration of a TDIU rating.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of all treatment and evaluation the Veteran has received for his PTSD from Dr. Hoeper of the Goldsboro Psychiatric Clinic (as he  submitted a VA Form 21-4142 for that private provider in April 2014).  If an updated release form is needed, it should be secured.  If any records sought are unavailable, the reason must be explained for the record.

2.  After the development sought above is completed, the AOJ must return the record to the VA Director of Compensation Service for a new opinion as to whether the Veteran is entitled to a TDIU rating on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  In connection with the referral, the AOJ must include a full statement outlining the Veteran's service-connected disability, employment history, educational attainment, and all other factors having a bearing on the issue during the applicable timeframe.  In the opinion, the Director must consider and address the December 2010 VA examiner's opinion (which indicated that "any employment would be problematic" because of the Veteran's PTSD symptoms) as well as the newly secured records from Dr. Hoeper of the Goldsboro Psychiatric Clinic.

3.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim for a TDIU rating (to include consideration of the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet).  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

